DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2022 has been entered.
 
Response to Amendment
3.        In an amendment dated, October 20, 2022, claims 1, 8 and 9 are amended. Currently claims 1-10  are pending.

Response to Arguments
4.          Applicant’s arguments with respect to newly amended claim(s) 1, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.        Claim(s) 1-5 and 7-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huppi (PG Pub NO 2006/0256090) in view of Seibert et al (PG Pub NO 2020/0159293)

As in claim 1, Huppi discloses a touch operation method, applied to a touch device (Fig 1 item 12, Fig 12 item 602 and Fig 13-16) and used with an external trigger member (Fig 1 item 20, Fig 12 item 604 and Fig 13-16), 
wherein the touch device includes a touchpad, and the touchpad includes a plurality of operation modes, (Fig 1 item 14; Fig 12 item 600, Fig 13-16 and Par 0045-0046 & 0049) discloses touch device includes a touchpad wherein touchpad/touch surface has plurality of operation modes
the touch operation method comprising: 
detecting a placement location or a coverage area of the external trigger member on the touchpad; defining an operable area on the touchpad according to the placement location or the coverage area; (Par 0063, 0075, 0094 and Fig 8 step 102) discloses detecting placement of the external trigger member on the touchpad (i.e. touch input surface) and based on external trigger member (i.e. mechanical overlay) said device determine operable area (i.e. location (s) of external trigger member on the touchpad) 
determining a target operation mode corresponding to the external trigger member among the operation modes; (Fig 8 step 104 and Par 0075) discloses monitoring the movement of the mechanical actuators via the touch sensing device and recognizing actuation of specific mechanical actuators in specific zones of the touch sensing device
and executing the target operation mode in the operable area. (Fig 8 step 106-108 and Par 0076-0077) discloses one or more actions are performed in a host computing device based on the control event signals
but fails to disclose wherein the target operation mode is determined through a wireless communication between the touch device and the external trigger member. However Seibert et al (Fig 2-3, 6, 7, 10, 11 and Par 0058) [0058] FIG. 3 is a block diagram of components 300 of keyboard 103. As depicted, components 300 include keyboard controller or processor 301, coupled to keyboard sensor(s) 303 and wireless communication module 302. In various embodiments, keyboard controller 301 may be configured to detect keystrokes made by user upon a keyboard matrix, and it may transmit those keystrokes to IHS 100 via wireless module 302 using a suitable protocol (e.g., BLUETOOTH). Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Huppi with the teaching of Seibert et al such that external trigger member (i.e. mechanical overlay) is capable of communicating target operation mode with touch device via wireless communication in order to provide the user with a device (i.e. external trigger member)  that is capable of communicating with touch input via well-known communication protocol allowing the user versatility in using said device (i.e. external trigger member) on computer device (touch sensing device).

As in claim 2, Huppi in view of Seibert et al discloses the touch operation method according to claim 1, wherein the external trigger member is a physical button, and the operation modes include a button input mode. (Huppi, Fig 1-7, 13-16 and Par 0050) discloses external trigger member (i.e. mechanical overlay) is a physical button wherein operation mode includes operation button input (e.g. buttons 18C)

As in claim 3, Huppi in view of Seibert et al discloses the touch operation method according to claim 1, wherein the operable area extends to at least one edge of the touchpad. (Huppi, Fig 1, 12, 13)

As in claim 4, Huppi in view of Seibert et al discloses the touch operation method according to claim 2, wherein the step of executing the target operation mode in the operable area comprises: defining a valid touch area and an invalid touch area in the operable area according to the placement location or the coverage area. (Huppi, Fig 1, 2, 12-16 and Par 0049-0050) discloses executing the target operation mode (i.e. button or slider or switch operation) in the operable area based on defined valid area of the touch surface in accordance with placement location of external trigger member (i.e. mechanical overlay).

As in claim 5, Huppi in view of Seibert et al discloses the touch operation method according to claim 1, wherein the step of executing the target operation mode in the operable area comprises: setting an invalid touch area outside the operable area according to the placement location or the coverage area. (Huppi, Fig 1, 12-16 and Par 0054-0055, 0094 line 9-12 and 0095) discloses varying the size of external trigger member (i.e. mechanical overlay) operable area wherein an invalid touch area of external trigger member (i.e. mechanical overlay) would be outside the operable area according to the placement location or the coverage area.

As in claim 7, Huppi in view of Seibert et al discloses the touch operation method according to claim 1, wherein the step of determining the target operation mode corresponding to the external trigger member among the operation modes comprises: receiving an operation mode signal from the external trigger member, and determining the target operation mode corresponding to the external trigger member based on the operation mode signal. (Huppi, Fig 1, 12-16 and Par 0045-0046 and 0064) discloses Each overlay 16 has a different signature (different arrangement of patches) that is sensed by the capacitive touch sensing input device 12. In most cases, the signature pattern is acquired by the touch sensing input device 12 when the mechanical overlay 16 is placed over the touch sensing input device 12.  In operation, the touch sensing input device 12 generates ID data associated with the signature pattern and forwards the data to a controller.  When the controller recognizes the ID data, the controller configures the input panel accordingly.

As in claim 8, Huppi discloses a touch device, coupled with an external trigger member (Fig 1, 12-16), the touch device comprising: 
a touchpad, adapted for placing the external trigger member; (Fig 1 item 20, Fig 12 item 604 and Fig 13-16)
and a control unit (Fig 11 item 502), including a plurality of operation modes, and electrically connected to the touchpad, (Fig 11 and Par 0082, 0085) discloses processor 502 (i.e. control unit) electrically connected to the touchpad and is configured to receive input from touch of a mechanical actuator attached to touch sensor (i.e. touchpad). 
wherein the control unit (Fig 11 item 502) is used for: 
detecting a placement location or a coverage area of the external trigger member placed on the touchpad through the touchpad; defining an operable area on the touchpad according to the placement location or the coverage area; (Par 0063, 0075, 0094 and Fig 8 step 102) discloses detecting placement of the external trigger member on the touchpad (i.e. touch input surface) and based on external trigger member (i.e. mechanical overlay) said device determine operable area (i.e. location (s) of external trigger member on the touchpad) 
determining a target operation mode corresponding to the external trigger member through the external trigger member coupled with; (Fig 8 step 104 and Par 0075) discloses monitoring the movement of the mechanical actuators via the touch sensing device and recognizing actuation of specific mechanical actuators in specific zones of the touch sensing device
and executing the target operation mode in the operable area. (Fig 8 step 106-108 and Par 0076-0077) discloses one or more actions are performed in a host computing device based on the control event signals
but fails to disclose wherein the target operation mode is determined through a wireless communication between the touch device and the external trigger member. However Seibert et al (Fig 2-3, 6, 7, 10, 11 and Par 0058) [0058] FIG. 3 is a block diagram of components 300 of keyboard 103. As depicted, components 300 include keyboard controller or processor 301, coupled to keyboard sensor(s) 303 and wireless communication module 302. In various embodiments, keyboard controller 301 may be configured to detect keystrokes made by user upon a keyboard matrix, and it may transmit those keystrokes to IHS 100 via wireless module 302 using a suitable protocol (e.g., BLUETOOTH). Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Huppi with the teaching of Seibert et al such that external trigger member (i.e. mechanical overlay) is capable of communicating target operation mode with touch device via wireless communication in order to provide the user with a device (i.e. external trigger member)  that is capable of communicating with touch input via well-known communication protocol allowing the user versatility in using said device (i.e. external trigger member) on computer device (touch sensing device).

As in claim 9, Huppi discloses a touch operation method, applied to a touch device, wherein the touch device includes a touchpad having a plurality of operation modes [(Fig 1, 12-16) discloses touch device 12/602 having plurality of operation modes], and the touchpad (14/600) is adapted for placing a plurality of external trigger members (Fig 1 item 20, Fig 12 item 604 and Fig 13-16) discloses touch surface/touchpad adapted for receiving plurality of external trigger members (i.e. mechanical overlay), 
the touch operation method comprising: 
detecting a plurality of placement locations where the external trigger members are placed on the touchpad; defining an operable area covering the external trigger members on the touchpad when a distance between the placement locations of the external trigger members placed on the touchpad is less than a preset value; (Par 0063, 0075, 0094 and Fig 8 step 102) discloses detecting placement of the external trigger member on the touchpad/touch input surface when side external trigger members placed/inContact with touch surface (i.e. preset value) wherein said and based on location/placement of external trigger member (i.e. mechanical overlay) said device determine operable area (i.e. location (s) of external trigger member on the touchpad) 
determining a target operation mode corresponding to the operable area among the operation modes based on an arrangement of the external trigger members in the operable area; (Fig 8 step 104 and Par 0075) discloses monitoring the movement of the mechanical actuators via the touch sensing device and recognizing actuation of specific mechanical actuators (i.e. external trigger members) in specific zones of the touch sensing device
and executing the target operation mode in the operable area. (Fig 8 step 106-108 and Par 0076-0077) discloses one or more actions are performed in a host computing device based on the control event signals
but fails to disclose wherein the target operation mode is determined through a wireless communication between the touch device and the external trigger member. However Seibert et al (Fig 2-3, 6, 7, 10, 11 and Par 0058) [0058] FIG. 3 is a block diagram of components 300 of keyboard 103. As depicted, components 300 include keyboard controller or processor 301, coupled to keyboard sensor(s) 303 and wireless communication module 302. In various embodiments, keyboard controller 301 may be configured to detect keystrokes made by user upon a keyboard matrix, and it may transmit those keystrokes to IHS 100 via wireless module 302 using a suitable protocol (e.g., BLUETOOTH). Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Huppi with the teaching of Seibert et al such that external trigger member (i.e. mechanical overlay) is capable of communicating target operation mode with touch device via wireless communication in order to provide the user with a device (i.e. external trigger member)  that is capable of communicating with touch input via well-known communication protocol allowing the user versatility in using said device (i.e. external trigger member) on computer device (touch sensing device).

As in claim 10,  Huppi in view of Seibert et al discloses the touch operation method according to claim 9, wherein, the external trigger members include a first external trigger member and a second external trigger member, the first external trigger member is different from the second external trigger member, the operation modes include a first operation mode, a second operation mode, and a third operation mode, the first external trigger member corresponds to the first operation mode, and the second external trigger member corresponds to the second operation mode, and the arrangement of the first external trigger member and the second external trigger member corresponds to the third operation mode. (Huppi , Fig 1, 12-16 and Par 0045, 0049-0050 and 0094-0095) discloses external trigger members (i.e. mechanical overlay) include plurality of external trigger members (i.e. mechanical overlay) that are different from each other (i.e. button or slider or switch operation) and have different operation modes from each other and based on configuration of external trigger members (i.e. mechanical overlay) on the touch surface/touch pad. Each external trigger members (i.e. mechanical overlay) (i.e. button (first 18c) or slider (First 18A)) is different from another external trigger members (i.e. mechanical overlay) (i.e. switch, second slider 18A or button (second 18c)) wherein each external trigger members (i.e. mechanical overlay) has its own first and second operation mode and further would have another operation mode based on the combination of external trigger members (i.e. mechanical overlay).

8.        Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huppi (PG Pub NO 2006/0256090) in view of Seibert et al (PG Pub NO 2020/0159293) and in further view of Murphy (PG Pub NO 2002/0054030).

As in claim 6, Huppi in view of Seibert et al discloses the touch operation method according to claim 1, (Fig 1-7 and 12-16) discloses external trigger members (i.e. mechanical overlay) having different operation modes that can be used on touch device, but fails to disclose an operation modes that include a handwriting input mode. However, Murphy (Fig 1 and Par 0039) discloses external trigger members (i.e. overlay apparatus 100) removably maintaining flexible membrane 101 in operable association with touch screen 20 and cover portion of rigid contact surface 21 of touch surface that would accepts and requires pen strokes of a stylus in the form of a proprietary alphabet to input various alphanumeric characters (i.e. handwriting input). Therefore, it would have been obvious to an ordinary skilled person in the art at the time of the invention to modify Huppi device with the teaching of Murphy wherein external trigger members that is capable of receiving handwriting input can be added to Happi plurality of mechanical overlay giving the user more input options while using said device. 

                                                             Conclusion

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                 11/05/2022